DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for modifying, and means for monitoring in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8,18-21, 23-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (EP 2984892 B1) in view of VAJAPEYAM et al. (US 20180352604 A1).

Regarding claim 1, Eriksson et al. teach A method of wireless communication, comprising: 
receiving, by a user equipment (UE) from a base station (BS), a first system information signal (Ericsson [0018] A Radio Resource Control (RRC) protocol activates the DRX mechanism of a given UE and defines the start of a DRX cycle by configuring an offset value); 
configuring, by the UE, a counter with an initial counter value (Ericsson [0019] In the beginning of each DRX cycle, the OnDurationTimer defines how long the UE should monitor PDCCH and be active) in response to receiving the first system information signal (Ericsson [0018] The RRC protocol also configures DRX cycle length, which may be long or short, a DRX ); 
receiving, by the UE from the BS, a second system information signal (Ericsson [0043] there is no ambiguity in what subframes are fixed DL subframes, these subframes are signaled using system information broadcast, Ericsson [0074] the base station has a number of fixed downlink subframes to schedule the UE 130 which would activate the drx-Inactivity timer); 
modifying, by the UE, the counter value of the counter in response to receiving the second system information signal (Ericsson [0043]-[0044] Upon determining that the subframe is a fixed downlink subframe, the UE 130 updates a first DRX timer... The first DRX timer is an On Duration Timer); and 
monitoring, by the UE, for a signal while the counter is outstanding (Ericsson [0018] When an OnDurationTimer is running. In the beginning of each DRX cycle, the OnDurationTimer defines how long the UE should monitor PDCCH and be active).  
Eriksson et al. do not explicitly teach 
monitoring for a paging signal from the BS.

monitoring for a paging signal from the BS (VAJAPEYAM [0012] monitoring for a paging signal from a base station (BS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson et al. by incorporating VAJAPEYAM monitoring for a paging signal to arrive at the invention.
The motivation of doing so would have received a paging message as a result of monitoring.. 

Regarding claim 2, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, wherein monitoring for the paging signal includes performing, by the UE, one or more physical downlink control channel (PDCCH) monitoring occasions (Ericsson [0073] a DRX Active Time spans a fixed number of possible scheduling occasions), the method further comprising 
for each performed PDCCH monitoring occasion before receiving the second system information signal, updating, by the UE, the counter value by decrementing a current counter value of the counter by one (Ericsson [0063] one or more DRX Active Time timers, e.g., onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimer, only count up or down for fixed downlink subframes).  


Regarding claim 6, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, comprising: 
ceasing, by the UE, to monitor for the paging signal from the BS when the counter expires (obvious from Ericsson [0018] the OnDurationTimer defines how long the UE should monitor PDCCH and be active).  

Regarding claim 7, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 6, comprising: 
entering, by the UE, a power saving state in response to ceasing to monitor for the paging signal (Ericsson [0003] Discontinuous Reception (DRX) is used to save UE battery by providing a UE sleep-times where a UE does not need to monitor the downlink , Ericsson [0018] The UE monitors the PDCCH during a DRX Active Time but otherwise is allowed to sleep.).  
 30 49606.716US01Qualcomm Ref. No. 200775 entering, by the UE, a power saving state in response to ceasing to monitor for the paging signal (Ericsson [0018] The UE monitors the PDCCH during a DRX Active Time but otherwise is allowed to sleep.) .  
Regarding claim 8, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 7, wherein the power saving state is a discontinuous reception (DRX) sleep state (Ericsson [0003] Discontinuous Reception (DRX) is used to save UE battery by providing a UE sleep-times where a UE does not need to monitor the downlink).  

Regarding claim 18, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, comprising: 
receiving, by the UE from the BS, a third system information signal (Ericsson [0043] there is no ambiguity in what subframes are fixed DL subframes, these subframes are signaled using system information broadcast); and 
modifying, by the UE, the counter value in response to receiving the third system information signal (Ericsson [0043]-[0044] Upon determining that the subframe is a fixed downlink subframe, the UE 130 updates a first DRX timer... The first DRX timer is an On Duration Timer).

Regarding claim 19, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, comprising: 
receiving, by the UE from the BS, the paging signal (VAJAPEYAM [0117] a UE may receive a page from a first BS)based on the monitoring for the paging signal while the counter is outstanding (VAJAPEYAM [0015] monitoring for a paging signal from a base station (BS), VAJAPEYAM [0120] a UE performing eDRX to use an eDRX page monitoring timer (e.g., T.sub.monitor,eDRX) and configure the duration that the eDRX page monitoring timer may run before expiring ); and 
the UE restarts (e.g., stops and resets) the eDRX page monitoring timer (e.g., T.sub.monitor,eDRX) of the UE in response to the UE successfully monitoring for pages).  
The motivation of doing so would have received the paging message and saved the power used in monitoring.

Regarding claim 20, Ericsson et al. teach An apparatus comprising: 
a transceiver (Ericsson [0049] Radio circuitry 140, coupled to the one or more processors, includes one or more radio transceivers 142 )configured to: 
receive, by a user equipment (UE) from a base station (BS), a first system information signal (Ericsson [0018] A Radio Resource Control (RRC) protocol activates the DRX mechanism of a given UE and defines the start of a DRX cycle by configuring an offset value); and 
receive, by the UE from the BS, a second system information signal (Ericsson [0043] there is no ambiguity in what subframes are fixed DL subframes, these subframes are signaled using system information broadcast, Ericsson [0074] the base station ; and 
a processor (Ericson [0049] The UE includes one or more data
processors 132 )configured to: 
configure, by the UE, a counter with an initial counter value in response to receiving the first system information signal (Ericsson [0019] In the beginning of each DRX cycle, the OnDurationTimer defines how long the UE should monitor PDCCH and be active) in response to receiving the first system information signal (Ericsson [0018] The RRC protocol also configures DRX cycle length, which may be long or short, a DRX inactivity timer, an Hybrid Automatic Repeat Request (HARQ) round trip time (RTT) timer, and a DRX retransmission timer. The DRX timers are referred to as timers in the 3GPP standard, but are typically implemented as counters to selectively count subframes up or down to a timeout value); 
modify, by the UE, the counter value of the counter in response to receiving the second system information signal (Ericsson [0043]-[0044] Upon determining that the subframe is a fixed downlink subframe, the UE 130 updates a first DRX timer... The first DRX timer is an On Duration Timer); and
monitor, by the UE, for a signal while the counter is outstanding (Ericsson [0018] When an OnDurationTimer is running. In the beginning of each DRX ).  
Eriksson et al. do not explicitly teach 
monitoring for a paging signal from the BS..
In a similar endeavor, VAJAPEYAM et al. teach
monitoring for a paging signal from the BS (VAJAPEYAM [0012]  monitoring for a paging signal from a base station (BS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericson  et al. by incorporating VAJAPEYAM monitoring for a paging signal to arrive at the invention.
The motivation of doing so would have received a paging message as a result of monitoring. 

Regarding claim  21, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, wherein the processor is configured to: 
perform, by the UE, one or more physical downlink control channel (PDCCH) monitoring occasions (Ericsson [0073] a DRX Active Time spans a fixed number of possible scheduling occasions); and 
update, by the UE, the counter value by decrementing a current counter value of the counter by one for each performed PDCCH monitoring occasion before the transceiver receives the second system information signal (Ericsson [0063] one or more DRX Active Time timers, e.g., onDurationTimer, drx-).  

Regarding claim  23, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, wherein the processor is configured to: 
determine, by the UE, that the counter has expired (Ericsson [0067] counters to selectively count subframes up or down to a timeout value; and 
cease, by the UE, to monitor for the paging signal from the BS when the counter expires (obvious from Ericsson [0018] the OnDurationTimer defines how long the UE should monitor PDCCH and be active).  

Regarding claim  24, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 23, wherein the processor is configured to: 
enter, by the UE, a power saving state in response to ceasing to monitor for the paging signal (Ericsson [0003] Discontinuous Reception (DRX) is used to save UE battery by providing a UE sleep-times where a UE does not need to monitor the downlink , Ericsson [0018] The UE monitors the PDCCH during a DRX Active Time but otherwise is allowed to sleep.) ,  wherein the power saving state is a discontinuous reception (DRX) sleep state (Ericsson [0003] Discontinuous Reception (DRX) is used to save UE battery by providing a UE sleep-times where a UE does not need to monitor the downlink).  .  

Regarding claim  28, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, 
wherein the transceiver is configured to receive, by the UE from the BS. a third system information signal (Ericsson [0043] there is no ambiguity in what subframes are fixed DL subframes, these subframes are signaled using system information broadcast);; and 
wherein the processor is configured to modify, by the UE, the counter value in response to receiving the third system information signal (Ericsson [0043]-[0044] Upon determining that the subframe is a fixed downlink subframe, the UE 130 updates a first DRX timer... The first DRX timer is an On Duration Timer).

Regarding claim  29, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, 
wherein the transceiver is configured to receive, by the UE from the BS, the paging signal (VAJAPEYAM [0117] a UE may receive a page from a first BS)based on the monitoring for the paging signal while the counter is outstanding (VAJAPEYAM [0015] monitoring for a paging signal from a base station (BS), VAJAPEYAM [0120] a UE performing eDRX to use an eDRX page monitoring timer (e.g., T.sub.monitor,eDRX) and configure the duration that the eDRX page monitoring timer may run before expiring and 33 49606.716US01Qualcomm Ref. No. 200775 
wherein the processor is configured to cease, by the UE, to monitor for the paging signal from the BS in response to receiving the paging signal (VAJAPEYAM [0126] the UE restarts (e.g., stops and resets) the eDRX page monitoring timer (e.g., T.sub.monitor,eDRX) of the UE in response to the UE successfully monitoring for pages).  
The motivation of doing so would have received the paging message and saved the power used in monitoring.

the UE restarts (e.g., stops and resets) the eDRX page monitoring timer (e.g., T.sub.monitor,eDRX) of the UE in response to the UE successfully monitoring for pages).  
The motivation of doing so would have received the paging message and saved the power used in monitoring.

Regarding claim  30. Ericsson et al. teach An apparatus, comprising: 
means for receiving a first system information signal from a base station (BS) (Ericsson [0018] A Radio Resource Control (RRC) protocol activates the DRX mechanism of a given UE and defines the start of a DRX cycle by configuring an offset value);; 
means for a counter with an initial counter value (Ericsson [0019] In the beginning of each DRX cycle, the OnDurationTimer defines how long the UE should monitor PDCCH and be active) in response to receiving the first system information signal (Ericsson [0018] The RRC protocol also configures DRX cycle length, which may be long or short, a DRX inactivity timer, an Hybrid Automatic Repeat Request (HARQ) round trip time (RTT) timer, and a DRX retransmission timer. The DRX timers are referred to as timers in the 3GPP standard, but are typically implemented as counters to selectively count subframes up or down to a timeout value); 
there is no ambiguity in what subframes are fixed DL subframes, these subframes are signaled using system information broadcast, Ericsson [0074] the base station has a number of fixed downlink subframes to schedule the UE 130 which would activate the drx-Inactivity timer);; 
means for modifying the counter value of the counter in response to receiving the second system information signal (Ericsson [0043]-[0044] Upon determining that the subframe is a fixed downlink subframe, the UE 130 updates a first DRX timer... The first DRX timer is an On Duration Timer); and  
means for monitoring for a signal while the counter is outstanding (Ericsson [0018] When an OnDurationTimer is running. In the beginning of each DRX cycle, the OnDurationTimer defines how long the UE should monitor PDCCH and be active).  
Eriksson et al. do not explicitly teach 
means for monitoring for a paging signal from the BS..
In a similar endeavor, VAJAPEYAM et al. teach
monitoring for a paging signal from the BS (VAJAPEYAM [0012]  monitoring for a paging signal from a base station (BS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericson  et al. by incorporating VAJAPEYAM monitoring for a paging signal to arrive at the invention.
. 


Claims  9-10,  and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (EP 2984892 B1), in view of VAJAPEYAM et al. (US 20180352604 A1), and in further view of Kazuki et al. (EP 3 836 670 A1).

Regarding claim 9, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, wherein monitoring for the paging signal (VAJAPEYAM [0012] monitoring for a paging signal from a base station (BS))includes monitoring, by the UE, for a paging schedule until the counter expires (Ericsson [0018] the OnDurationTimer defines how long the UE should monitor PDCCH and be active).
The combination does not teach
Monitoring in a Type-0 PDCCH search space.
In a similar endeavor, KAZUKI et al. teach
Monitoring in a Type-0 PDCCH search space (KAZUKI [0028] the UE monitors the type 0-PDCCH CSS in the PDCCH monitoring occasion,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of 
The motivation of doing so would have identified a search space for monitoring.
 
Regarding claim 10, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1,  wherein monitoring for the paging signal (VAJAPEYAM [0012] monitoring for a paging signal from a base station (BS)) includes monitoring, by the UE, for a paging schedule until the counter expires (Ericsson [0018] the OnDurationTimer defines how long the UE should monitor PDCCH and be active).
The combination of Ericsson et al. and VAJAPEYAM et al. does not teach
monitoring in a Type-0 PDCCH search space and in a Type-2 PDCCH search space .
In a similar endeavor, KAZUKI et al. teach
monitoring in a Type-0 PDCCH search space (KAZUKI [0026] the user terminal (User Equipment (UE) determines a CORESET for the type 0-PDCCH CSS and a PDCCH monitoring occasion) and in a Type-2 PDCCH search space (KAZUKI [022]  The type 2-PDCCH CSS is also referred to as 15 a paging SS, KAZUKI [0029] paging search space (Type 2-PDCCH CSS) information (pagingSearchSpace),)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of  et al. to arrive at the invention.
The motivation of doing so would have identified a search space for monitoring.

Regarding claim  25, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, 
wherein the processor is configured to monitor, by the UE, for the paging signal until the counter expires (Ericsson [0018] the OnDurationTimer defines how long the UE should monitor PDCCH and be active).  
the combination of Ericsson et al. and Chang et al.  does not teach 
monitoring in at least one of a Type-0 PDCCH search space or a Type-2 PDCCH search space
In a similar endeavor, KAZUKI et al. teach
monitoring in a Type-0 PDCCH search space (KAZUKI [0028] the UE monitors the type 0-PDCCH CSS in the PDCCH monitoring occasion,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating KAZUKI et al. to arrive at the invention.
The motivation of doing so would have identified a search space for monitoring.



Claims  11-13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (EP 2984892 B1), in view of VAJAPEYAM et al. (US 20180352604 A1), and  in further view of Li et al. (US 20210127358 A1).

Regarding claim 11, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not teach 
wherein receiving the first system information signal includes receiving a first serving cell signal from the BS.  
In a similar endeavor, Li et al. teach
wherein receiving the first system information signal includes receiving a first serving cell signal from the BS (Li [0017] UE can determine the reference signal before center frequency and bandwidth of a carrier of a serving cell are obtained, and demodulate the system information according to the reference signal)..  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Li et al. to arrive at the invention.
The motivation of doing so would have connected the UE to the serving cell.

Regarding claim 12, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not teach
 
In a similar endeavor, Li et al. teach
  wherein receiving the first system information signal includes receiving a schedule for first system information (Li [0064] the PDCCH scheduling the SIB1), and wherein receiving the second system information signal includes receiving a schedule for second system information (Li [0064] the PDCCH scheduling the SIB2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Li et al. to arrive at the invention.
The motivation of doing so would have connected the UE to the base station.

Regarding claim 13, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not teach
wherein receiving the first system information signal includes receiving PDCCH for a first system information block I (SIB1), and wherein receiving the second system information signal includes receiving PDCCH for a second SIB1.  
In a similar endeavor, Li et al. teach
wherein receiving the first system information signal includes receiving PDCCH for a first system information block I (SIB1)( (Li [0064] the PDCCH scheduling the , and wherein receiving the second system information signal includes receiving PDCCH for a second SIB1 (Li [0064] the PDCCH scheduling the SIB2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Li et al. to arrive at the invention.
The motivation of doing so would have connected the UE to the base station.

Regarding claim  26, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, but does not teach
 wherein the transceiver is configured to receive the first system information signal by receiving a first serving cell signal from the BS.  
In a similar endeavor, Li et al. teach
wherein receiving the first system information signal includes receiving a first serving cell signal from the BS (Li [0017] UE can determine the reference signal before center frequency and bandwidth of a carrier of a serving cell are obtained, and demodulate the system information according to the reference signal)..  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Li et al. to arrive at the invention.
The motivation of doing so would have connected the UE to the serving cell.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (EP 2984892 B1), in view of VAJAPEYAM et al. (US 20180352604 A1), and  in further view of Choi et al. (US 20210266896 A1)

Regarding claim 14, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not teach
wherein receiving the paging signal includes receiving a schedule for a paging message.  
In a similar endeavor, Chi et al. teach 
wherein receiving the paging signal includes receiving a schedule for a paging message (Choi [0055] detect a common search space of the PDCCH 201 so as to receive cell-common control information such as scheduling about system information or a paging message)..  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Choi et al. to arrive at the invention.
The motivation of doing so would have enabled the UE to receive the paging message.

 

Claim 15-16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (EP 2984892 B1), in view of VAJAPEYAM et al. (US 20180352604 A1), and  in further view of Oh et al. (US 20110199910 A1)

Regarding claim 15, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not teach further comprising: 
receiving the initial counter value from the BS.  
In a similar endeavor, Oh et al. teach
receiving the initial counter value from the BS (Oh [0031] The UE 200 determines an application time of the on-duration timer ‘onDurationTimer’, defining the long DRX cycle ‘longDRX_cycle’ received from the eNB 300)..  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating OH et al. to arrive at the invention.
The motivation of doing so would have configured the ON duration of the UE timer during the transmission duration of the base station..

Regarding claim 16, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not explicitly teach
wherein configuring the counter with the initial counter value includes configuring the counter with a reference value.  

wherein configuring the counter with the initial counter value includes configuring the counter with a reference value (Oh [0032] the UE 200 may use a long DRX cycle because of the infrequent data transmission/reception, and may use the long DRX cycle `longDRX-Cycle` according to a specific rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Oh et al. to arrive at the invention 
 The motivation of doing so would have configured the ON duration of the UE timer during the transmission duration of the base station.

Regarding claim  27, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 20, but does not teach
wherein the processor is configured to configure the counter with at least one of: 
a reference value; or 
a value based on a number of DL beams associated with at least one of the first system information signal or the second system information signal.  
In a similar endeavor, Oh et al. teach
configuring the counter with a reference value (Oh [0032] the UE 200 may use a long DRX cycle because of the infrequent data .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Ericsson et al. and VAJAPEYAM et al. by incorporating Oh et al. to arrive at the invention 
 The motivation of doing so would have configured the ON duration of the UE timer during the transmission duration of the base station..


Allowable Subject Matter
Claims 3-5, 17, and 22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 2, but does not teach
wherein modifying the counter value includes resetting the updated counter value to the initial counter value.  

Regarding claim 4, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 2, but does not teach 
 

Regarding claim 5, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 2, but does not teach 
wherein modifying the counter value includes incrementing the updated counter value based on a number of downlink (DL) beams associated with at least one of the first system information signal or the second system information signal.  

Regarding claim 17, the combination of Ericsson et al. and VAJAPEYAM et al. teaches The method of claim 1, but does not teach
wherein configuring the counter with the initial counter value includes configuring the counter with a value based on a number of DL beams31 49606.716US01associated with at least one of the first system information signal or the second system information signal.  

Regarding claim  22, the combination of Ericsson et al. and Chang et al. teaches The apparatus of claim 21, wherein the processor is configured to modify the counter value by performing at least one of: 32 49606.716US01Qualcomm Ref. No. 200775 resetting the updated counter value to the initial counter value: resetting the updated counter value to the current counter value: or incrementing the updated counter value based on a number of DL beams associated with at least one of the first system information signal or the second system information signal.  
resetting the updated counter value to the initial counter value: 
resetting the updated counter value to the current counter value: or 
incrementing the updated counter value based on a number of DL beams associated with at least one of the first system information signal or the second system information signal.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAID M ELNOUBI/Examiner, Art Unit 2644